                             UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                      SOUTHERN DIVISION



PAUL J. STEELE,                                                   4:I9-CV-04016-LLP


                       Plaintiff,

        vs.                                               ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS ON
DENNIE KAEMINGK, DOC POLICY AND                                         APPEAL
COMPLIANCE MANAGER, DOC SENIOR
STAFF   ATTORNEY,         ATTORNEY
GENERALS OFFICE, PUBLIC ENTITY POOL
FOR    LIABILITY     STATE      RISK
MANAGEMENT OFFICE, ATTORNEY AT
THE    SOUTH      DAKTOA     STATE
PENITENTIARY (SDSP), IF THE SUMMONS
AND COMPLAINT ARE APPLICABLE TO
THE ADULT DISTITUTIONAL SYSTEM;
AND      RELATIONSHIP WITH ANY NEWS
MEDIA PUBLIC AND OTHER AGENCIES,

                        Defendants.




       Plaintiff, Paul Steele, is an inmate at the South Dakota State Penitentiary in Sioux Falls.

On May 29, 2019,the court dismissed Steele's case for failure to prosecute. Docket 5. Steele now

appeals that order and moves for leave to proceed in forma pauperis on appeal. Dockets 7 and 8.

       Under the Prison Litigation Reform Act(PLRA), a prisoner who "files an appeal in

forma pauperis,... [is] required,to pay the full amount of a filing fee." 28 U.S.C. § 1915(b)(1).

This obligation arises"'the moment the prisoner ... files an appeal.'"Henderson v. Nprris,

129 F.3d 481, 483(8th Cir. 1997)(quoting In re Tyler, 110 F.3d 528, 529-30 (8th Cir. 1997)).

Therefore,"'[wjhen an inmate seeks pauper status, the only issue is whether the inmate pays
the entire fee at the initiation ofthe proceedings or over a period oftime under an installment

plan.' "/J.(quoting McGore v. Wrigglesworth, 114 F.3d 601,604(6th Cir. 1997))."[P]risoners

who appeal judgments in civil cases must sooner or later pay the appellate filing fees in full."

Id.(citing         v. Helman, 123 F.3d 429, 432(7th Cir. 1997)).

       In Henderson,the Eighth Circuit set forth "the procedure to be used to assess, calculate,

and collect" appellate.filing fees in cornpliance ■with the PLRA. 129 F.3d at 483. First, the court

must determine whether the appeal is taken in good faith. Id. at 485 (citing 28 U.S.C.

§ 1915(a)(3)). Then, so long as the prisoner has provided the court with a certified copy of his

prisoner trust account, the court must "calculate the initial appellate partial filing fee as provided

by § 1915(b)(1), or determine that the provisions of § 1915(b)(4) apply." Id. The initial partial

filing fee must be 20 percent of the greater of:

        (A)    the average monthly deposits to the prisoner's account; or
        (B)    the average monthly balance in the prisoner's account for the 6-month period
               immediately preceding the filing of the complaint or notice of appeal.

28 U.S.C. § 1915(b)(1). Nonetheless, no prisoner -will he "prohibited from . . . appealing a civil

or criminal judgment for the reason that the prisoner has no assets and no means by which to

pay the initial partial filing fee." 28 U.S.C. § 1915(b)(4).

       It appears that Steele's appeal is taken in good faith. Further, he has provided the court,

with a report of his prisoner trust account, which indicates that he has average monthly deposits

to his prisoner trust account of $59.76 and an average monthly balance of $1.14. Docket 9. Based

on this information, the court finds that § 1915(b)(1) applies. Steele may proceed in forma

pauperis on appeal provided he pays an initial partial appellate filing fee of $11.95, which is

20 percent of $59.76.

        Thus, it is ORDERED                         !
     1. Steele's motion to proceed in forma pauperis on appeal(Docket 8)is granted. Steele

          must make an initial partial appellate payment of$11.95 by July 15,2019, made

          payable to the Clerk, U.S. District Court.

    2. The institution having custody ofthe Steele is directed that whenever the amount in

          Steele's trust account, exclusive offunds available to him in his frozen accoxmt,

          exceeds $10, monthly payments that equal 20 percent ofthe funds credited to the

          account the preceding month shall be forwarded to the United States District Court

          Clerk's office pursuant to 28 U.S.C. § 1915(b)(2), until the appellate filing fee of

          $505 is paid in full.

     DATED June              2019.


                                            BY THE COURT:




                                              iwrence L. Piersol
                                            United States District Judge
ATTEST;
MATTHEW W.THELEN,CLERK

    /
